Citation Nr: 1403008	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-43 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in March 2010.

The Veteran provided testimony at a September 2012 hearing before the undersigned Veterans Law Judge held in Washington, DC.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that, in a March 2010 rating decision, the RO granted service connection for tinnitus and assigned an evaluation of 10 percent.  The Veteran did not enter a timely appeal; therefore, this issue is not before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

A review of the record shows that the service-connected bilateral hearing loss disability was last the subject of an examination by VA in January 2012.  

In March 2012, a Compensation Examination report was drafted using the January 2012 examination results.  During the January 2012 examination, the examiner stated that the Veteran should return to the medical center in 12 to 18 months for another audiological evaluation.  Thus, any additional hearing testing results should be obtained.  

Therefore, the RO should attempt to obtain copies of all outstanding treatment records referable to the service-connected bilateral hearing loss.

Further, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination). 

Thus, the Board finds that a new examination is needed to determine the current severity of this service-connected hearing disability. 

The RO should request that the Veteran provide information referable to all VA or non-VA treatment rendered for his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(b)(1).

At the September 2012 hearing, the Veteran's representative noted that the wrong speech discrimination score for the left ear was noted in the Supplemental Statement of the Case.  This should be addressed in connection with the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran and ask him to identify all VA and non-VA treatment received for his service-connected bilateral hearing loss disability since 2010.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claim.

2.  The RO also should obtain the copies of all VA treatment records referable to the service-connected hearing loss dated since January 2012.  If such records are not available, the RO must make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

3.  The RO then should have the Veteran scheduled for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

4.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


